DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, 10, 13, 16-17, 22-23, 25-26, 40, 43, and 72-82 are pending. 
Claims 25-26, 40, and 43 are withdrawn. 
Claims 1, 5, 10, 13, 16-17, and 22-23 are rejected.   

Response to Amendment/Arguments
The Amendment filed 11 May 2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s identification of support for each amended or new claim is noted with appreciation. Applicant’s remarks/arguments have been fully considered and are addressed below: 

Restriction/Election
New claims 72-82, drawn to a compound of Formula (I), read on the elected species and are being examined with Group I. Claims 25-26, 40, and 43 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Objection to the Specification
The objection of the specification over blurry content has been overcome by the 
amendment correcting Scheme 7. The objection has been withdrawn. 

Objection to the Claims
The objection of claims 1 and 3 for informalities has been overcome by the amendment to claim 1 and the cancellation of claim 3. The objection has been withdrawn. 

35 USC § 112 Rejection
The rejection of claims 1, 3, 5, 10, 13, 16, 17 and 23 (claim 3 now cancelled) under 35 USC 112(b) has been overcome by the amendment to R9 in claim 1. The rejection has been withdrawn.

35 USC § 102 Rejection
The rejection of claims 1, 3, 5, 10, 13 and 23 (claim 3 now cancelled) for being anticipated by US 2017/0333405 (as disclosing a subgenus that is fully embraced by the instant genus) has been overcome by the amendments narrowing the scope of Formula (I) of claim 1. The rejection has been withdrawn. 

35 USC § 103 Rejection
The rejection of claims 1, 3, 5, 10, 13, 16-17 and 22-23 (claims 3 and 16 now cancelled) for being obvious over US 2017/0333405 has not been overcome because, even though claim 1 was narrowed so that R6 is 
    PNG
    media_image1.png
    108
    87
    media_image1.png
    Greyscale
, the rejection would still apply on the same grounds that were used to address claim 22 (which is drawn to species wherein R6 is 
    PNG
    media_image1.png
    108
    87
    media_image1.png
    Greyscale
 and R15 and R16 are methyl).
Applicant’s comprehensive discussion on lead compound analysis case law is noted with appreciation. Applicant argues that the “Examiner has not shown Compound (-)-53 or 52 to be a most promising compound to modify”. “[O]ne of ordinary skill in the art would not have selected Compound (-)-53 or 52 as a lead compound” because “Movassaghi also discloses dozens of other compounds” and “does not disclose biological data for the compounds [] including Compound (-)-53 and 52.” Furthermore, “even if one of ordinary skill in the art would have selected Compound (-)-53 or 52 as a lead compound [] [one] would not have had a reason to modify Compound (-)-53 or 52 in such a manner as to arrive at the compounds of amended claim 1.” “[T]he compounds of amended claim 1 include
    PNG
    media_image2.png
    130
    96
    media_image2.png
    Greyscale
 as R6, whereas Compounds (-)-53 and 52 include 
    PNG
    media_image2.png
    130
    96
    media_image2.png
    Greyscale
 as the moiety corresponding to R6.” “Movassaghi does not teach or suggest communesin derivatives that include 
    PNG
    media_image2.png
    130
    96
    media_image2.png
    Greyscale
 as the moiety corresponding to R6 to be advantageous over communesin derivatives that include 
    PNG
    media_image3.png
    112
    124
    media_image3.png
    Greyscale
as the corresponding moiety.” In addition “there is evidence showing that one of ordinary skill in the art would have been taught away from modifying Compound (-)-53 or 52 by changing
    PNG
    media_image3.png
    112
    124
    media_image3.png
    Greyscale
to 
    PNG
    media_image2.png
    130
    96
    media_image2.png
    Greyscale
” in view of Hayashi et al. Biosci. Biotechnol. Biochem. 2004, 68, 753-756. “Hayashi teaches that modifying Compound I by changing
    PNG
    media_image3.png
    112
    124
    media_image3.png
    Greyscale
to 
    PNG
    media_image2.png
    130
    96
    media_image2.png
    Greyscale
 resulted in a reduction of the insecticidal activity [] by about 47%.”
Although Applicant’s remarks are well-reasoned, attention is kindly directed to MPEP 2143 which states the following:
“It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound. [] Thus, Office personnel should recognize that in certain situations, it may be proper to reject a claimed chemical compound as obvious even without identifying a single lead compound.”

Since an obviousness rejection may be valid without a lead compound analysis, the argument that the rejection does not include a proper lead compound analysis is not persuasive. Furthermore, the teaching away from modifying Compound (-)-53 or 52 by changing
    PNG
    media_image3.png
    112
    124
    media_image3.png
    Greyscale
to 
    PNG
    media_image2.png
    130
    96
    media_image2.png
    Greyscale
” in view of Hayashi et al. is not persuasive because the rejection is not based on this modification. The crux of the obviousness rationale is that a skilled artisan wishing to prepare communesin derivatives of Fig. 1 (e.g., communesin A-E and G-I) would have followed the Movassaghi’s synthetic strategy (e.g., Schemes 11 and 12), which utilizes an epoxide precursor that can have either a phenylsulfonyl protecting group or a (trimethylsilyl)ethanesulfonyl group. Movassaghi teaches that replacing the phenylsulfonyl protecting group with a (trimethylsilyl)ethanesulfonyl group improves the synthetic process. Therefore the artisan would have been motivated to obtain the respective SES-protected precursors of communesins A-E and G-I en route to the target communesin(s). The SES-protected epoxide precursors of communesin A, B, D, G, H, and I fall within the scope of claim 22, which depends from claim 1. For at least these reasons the rejection is maintained and adjusted accordingly to address the new claims and amendments. 

Double Patenting Rejection
The rejection of claims 1, 3, 5, 10, 13-16 and 22-23 (claims 3 and 16 now canceled) for nonstatutory obvious double patenting over US 10,918,627 in view of US 2017/0333405 is respectfully maintained for the same reasons discussed above regarding the obviousness rejection over US 2017/0333405.

Information Disclosure Statement
The information disclosure statements submitted on 11 May 2022 are in compliance with the provisions of 37 CFR 1.97. (The Jorden et al. reference, on sheet 19 of 22, was corrected by the examiner.)  Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 10, 13, 17, 22-23, and 72-82 are rejected under 35 U.S.C. 103 as being unpatentable over Movassaghi et al. US 2017/0333405 A1.
Movassaghi et al. teach compounds of Formula (I), 
    PNG
    media_image4.png
    272
    316
    media_image4.png
    Greyscale
, and pharmaceutical compositions thereof, comprising an excipient, for treating diseases such as cancer or bacterial infection. This includes communesin derivatives A-I as shown in Fig. 1.

    PNG
    media_image5.png
    383
    415
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    448
    465
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    381
    381
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    408
    415
    media_image8.png
    Greyscale


Scheme 11 shows a general strategy for synthesizing the communesins and their analogs from a compound of Formula (I), 
    PNG
    media_image9.png
    275
    324
    media_image9.png
    Greyscale
 , having –SO2(CH2)2SiMe3 (SES) for R3 as a nitrogen-protecting group. In some embodiments R3 is the protecting group –S(=O)2Ph, as seen in Formula (IV), 
    PNG
    media_image10.png
    270
    309
    media_image10.png
    Greyscale
  (e.g., compounds 53 and 52), and in Scheme 12, which shows a strategy using the requisite epoxide as starting material (shown below). 

    PNG
    media_image11.png
    154
    633
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    474
    532
    media_image12.png
    Greyscale
 
According to Movassaghi, the phenylsulfonyl group “could be replaced with the SES-protecting group shown in Formula (VIII) to avoid the deleterious effects of Na/Hg in the final step towards the desired Formula (I) compounds.” See, e.g., claims 1, 10, 12 and 15, paragraphs [0046], [0150], [0215] and [0223], and Schemes 11 and 12.
Compared to the claimed invention, the epoxide precursor taught by Scheme 12 has a–S(=O)2Ph protecting group instead of –SO2(CH2)2SiMe3 (SES) for R3 as instantly claimed. Since the epoxide-containing communesin derivatives A-E and G-I would be made from the requisite epoxide starting materials, a PHOSITA would have been motivated to make the epoxide precursors with a SES protecting group instead of the phenylsulfonyl group “to avoid the deleterious effects of Na/Hg in the final step towards the desired Formula (I) compounds”. Movassaghi paragraph [0215]. A PHOSITA would have had a reasonable expectation of successfully preparing the SES-protected compounds because Scheme 11 shows the use of SES-protected compounds to synthesize the communesins and their derivatives, which includes communesins A-E and G-I. In addition, a PHOSITA would have had a reasonable expectation that these SES-epoxide compounds would be useful both as synthetic intermediates and for treating diseases, such as cancer and bacterial infection, because the compounds are encompassed by Movassaghi’s method of treatment claims. Thus, the teachings of Movassaghi render obvious the claimed invention as outlined below:
Claims 1 and 82, drawn to a compound of Formula (I), 
    PNG
    media_image13.png
    283
    276
    media_image13.png
    Greyscale
, wherein:
for the SES-precursor of communesin A and E, 
    PNG
    media_image5.png
    383
    415
    media_image5.png
    Greyscale
,
R1 is –C(=O)R9, R9 is Me,
R2 is absent (n is 0),
R3 is Me,
R4 is Me or H,
R5 is absent (m is 0),
R6 is
    PNG
    media_image14.png
    96
    72
    media_image14.png
    Greyscale
, R15 and R16 are Me,
R7 and R8 are absent (s and r are 0),
p is 2, q is 2, t is 1, and u is 1;

for the SES-precursor of communesin B, C and D, 
    PNG
    media_image6.png
    448
    465
    media_image6.png
    Greyscale
,
R1 is –C(=O)R9, R9 is 
    PNG
    media_image15.png
    69
    241
    media_image15.png
    Greyscale
(i.e., unsubstituted C5-alkenyl),
R2 is absent (n is 0),
R3 is Me,
R4 is CHO, Me, or H,
R5 is absent (m is 0),
R6 is
    PNG
    media_image14.png
    96
    72
    media_image14.png
    Greyscale
, R15 and R16 are Me,
R7 and R8 are absent (s and r are 0),
p is 2, q is 2, t is 1, and u is 1;

	for the SES-precursor of communesin G and H, 
    PNG
    media_image7.png
    381
    381
    media_image7.png
    Greyscale
,

R1 is –C(=O)R9, R9 is Et or n-Pr,
R2 is absent (n is 0),
R3 is Me,
R4 is Me,
R5 is absent (m is 0),
R6 is
    PNG
    media_image14.png
    96
    72
    media_image14.png
    Greyscale
, R15 and R16 are Me,
R7 and R8 are absent (s and r are 0),
p is 2, q is 2, t is 1, and u is 1; and

	for the SES-precursor of communesin I,
    PNG
    media_image8.png
    408
    415
    media_image8.png
    Greyscale
,
R1 is –C(=O)R9, R9 is 
    PNG
    media_image16.png
    93
    150
    media_image16.png
    Greyscale
(i.e., substituted C5-alkyl),
R2 is absent (n is 0),
R3 is Me,
R4 is Me,
R5 is absent (m is 0),
R6 is
    PNG
    media_image14.png
    96
    72
    media_image14.png
    Greyscale
, R15 and R16 are Me,
R7 and R8 are absent (s and r are 0),
p is 2, q is 2, t is 1, and u is 1. 
Claim 5, wherein R4 is H, Me or –C(=O)R9, and R9 is H (i.e., CHO).
Claim 10, wherein p is 2.
Claim 13, wherein R1 is –C(=O)R9.
Claim 16, wherein u is 1.
Claim 17, wherein t is 1.
Claim 22, wherein the compound is of the formula:

    PNG
    media_image17.png
    163
    243
    media_image17.png
    Greyscale
 (communesin A precursor),
    PNG
    media_image18.png
    179
    251
    media_image18.png
    Greyscale
 (communesin G precursor),
    PNG
    media_image19.png
    178
    246
    media_image19.png
    Greyscale
 (communesin H precursor), 
    PNG
    media_image20.png
    202
    245
    media_image20.png
    Greyscale

(communesin B precursor), 
    PNG
    media_image21.png
    226
    247
    media_image21.png
    Greyscale
(communesin D precursor), and
    PNG
    media_image22.png
    202
    243
    media_image22.png
    Greyscale
 (communesin I precursor).
Claim 23, a composition comprising a compound of claim 1 and an excipient.
Claim 72, wherein n is 0 (R2 is absent).
Claim 73, wherein q is 2.
Claim 74, wherein R3 is Me.
Claim 75, wherein R4 is–C(=O)R9 or Me.
Claim 76, wherein m is 0 (R5 is absent).
Claim 77, wherein R15 and R16 are Me.
Claim 78, wherein R6 is 
    PNG
    media_image23.png
    92
    71
    media_image23.png
    Greyscale
.
Claim 79, wherein r is 0 (R8 is absent).
Claim 80, wherein R9 is Me, Et, n-Pr, 
    PNG
    media_image16.png
    93
    150
    media_image16.png
    Greyscale
(i.e., substituted C5-alkyl), or 
    PNG
    media_image15.png
    69
    241
    media_image15.png
    Greyscale
(i.e., C5-alkenyl).
Claim 81, wherein s is 0 (R7 is absent).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 5, 10, 13, 17, 22-23, and 72-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,918,627 in view of US 2017/0333405 A1.
‘627 teaches a compound of Formula (I), 
    PNG
    media_image4.png
    272
    316
    media_image4.png
    Greyscale
, and a pharmaceutical composition thereof comprising an excipient. In some embodiments, R1 is –C(=O)R9, R9 is Me, Et, n-Pr, 
    PNG
    media_image15.png
    69
    241
    media_image15.png
    Greyscale
 or 
    PNG
    media_image24.png
    80
    230
    media_image24.png
    Greyscale
, and R3 is H, C1-12 alkyl, or –S(=O)uR12, wherein R12 is Ph or –(CH2)2SiMe3. See, e.g., claims 1-10 of ‘627.
Although Formula (I) embraces the claimed compounds, ‘627 does not explicitly teach the compounds themselves. It is submitted that a PHOSITA would have found the claimed compounds obvious in view of ‘405.
 ‘405 teaches compounds of the same Formula (I), 
    PNG
    media_image4.png
    272
    316
    media_image4.png
    Greyscale
, and pharmaceutical compositions thereof, comprising an excipient, for treating diseases such as cancer or bacterial infection. This includes communesin derivatives A-I as shown in Fig. 1.

    PNG
    media_image5.png
    383
    415
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    448
    465
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    381
    381
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    408
    415
    media_image8.png
    Greyscale

Scheme 11 shows a general strategy for synthesizing the communesins and their analogs from a compound of Formula (I), 
    PNG
    media_image9.png
    275
    324
    media_image9.png
    Greyscale
 , having –SO2(CH2)2SiMe3 (SES) for R3 as a nitrogen-protecting group. In some embodiments R3 is the protecting group –S(=O)2Ph, as seen in Formula (IV), 
    PNG
    media_image10.png
    270
    309
    media_image10.png
    Greyscale
  (e.g., compounds 53 and 52), and in Scheme 12, which shows a strategy using the requisite epoxide as starting material (shown below). 

    PNG
    media_image11.png
    154
    633
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    474
    532
    media_image12.png
    Greyscale
 
‘405 teaches the phenylsulfonyl group “could be replaced with the SES-protecting group shown in Formula (VIII) to avoid the deleterious effects of Na/Hg in the final step towards the desired Formula (I) compounds.” See, e.g., claims 1, 10, 12 and 15, paragraphs [0046], [0150], [0215] and [0223], and Schemes 11 and 12.
Compared to the claimed invention, the epoxide precursor taught by Scheme 12 has a–S(=O)2Ph protecting group instead of –SO2(CH2)2SiMe3 (SES) for R3 as instantly claimed. Since the epoxide-containing communesin derivatives A-E and G-I would be made from the requisite epoxide starting materials, a PHOSITA would have been motivated to make the epoxide precursors with a SES protecting group instead of the phenylsulfonyl group “to avoid the deleterious effects of Na/Hg in the final step towards the desired Formula (I) compounds”. ‘405 paragraph [0215]. A PHOSITA would have had a reasonable expectation of successfully preparing the SES-protected compounds because Scheme 11 shows the use of SES-protected compounds to synthesize the communesins and their derivatives, which includes communesins A-E and G-I. In addition, a PHOSITA would have had a reasonable expectation that these SES-epoxide compounds would be useful both as synthetic intermediates and for treating diseases because ‘405 teaches using compounds of Formula (I) for treating diseases. Therefore, a PHOSITA would have found it obvious to select these SES-protected epoxide compounds from the genus of claim 1 of ‘627, and to use them in the form of a pharmaceutical composition for treating diseases. Accordingly, this renders obvious the claimed invention as outlined below:
Claims 1 and 82, drawn to a compound of Formula (I), 
    PNG
    media_image13.png
    283
    276
    media_image13.png
    Greyscale
, wherein:
for the SES-precursor of communesin A and E, 
    PNG
    media_image5.png
    383
    415
    media_image5.png
    Greyscale
,
R1 is –C(=O)R9, R9 is Me,
R2 is absent (n is 0),
R3 is Me,
R4 is Me or H,
R5 is absent (m is 0),
R6 is
    PNG
    media_image14.png
    96
    72
    media_image14.png
    Greyscale
, R15 and R16 are Me,
R7 and R8 are absent (s and r are 0),
p is 2, q is 2, t is 1, and u is 1;
for the SES-precursor of communesin B, C and D, 
    PNG
    media_image6.png
    448
    465
    media_image6.png
    Greyscale
,
R1 is –C(=O)R9, R9 is 
    PNG
    media_image15.png
    69
    241
    media_image15.png
    Greyscale
(i.e., unsubstituted C5-alkenyl),
R2 is absent (n is 0),
R3 is Me,
R4 is CHO, Me, or H,
R5 is absent (m is 0),
R6 is
    PNG
    media_image14.png
    96
    72
    media_image14.png
    Greyscale
, R15 and R16 are Me,
R7 and R8 are absent (s and r are 0),
p is 2, q is 2, t is 1, and u is 1;
	for the SES-precursor of communesin G and H, 
    PNG
    media_image7.png
    381
    381
    media_image7.png
    Greyscale
,
R1 is –C(=O)R9, R9 is Et or n-Pr,
R2 is absent (n is 0),
R3 is Me,
R4 is Me,
R5 is absent (m is 0),
R6 is
    PNG
    media_image14.png
    96
    72
    media_image14.png
    Greyscale
, R15 and R16 are Me,
R7 and R8 are absent (s and r are 0),
p is 2, q is 2, t is 1, and u is 1; and
	for the SES-precursor of communesin I,
    PNG
    media_image8.png
    408
    415
    media_image8.png
    Greyscale
,
R1 is –C(=O)R9, R9 is 
    PNG
    media_image16.png
    93
    150
    media_image16.png
    Greyscale
(i.e., substituted C5-alkyl),
R2 is absent (n is 0),
R3 is Me,
R4 is Me,
R5 is absent (m is 0),
R6 is
    PNG
    media_image14.png
    96
    72
    media_image14.png
    Greyscale
, R15 and R16 are Me,
R7 and R8 are absent (s and r are 0),
p is 2, q is 2, t is 1, and u is 1. 
Claim 5, wherein R4 is H, Me or –C(=O)R9, and R9 is H (i.e., CHO).
Claim 10, wherein p is 2.
Claim 13, wherein R1 is –C(=O)R9.
Claim 16, wherein u is 1.
Claim 17, wherein t is 1.
Claim 22, wherein the compound is of the formula:

    PNG
    media_image17.png
    163
    243
    media_image17.png
    Greyscale
 (communesin A precursor),
    PNG
    media_image18.png
    179
    251
    media_image18.png
    Greyscale
 (communesin G precursor),
    PNG
    media_image19.png
    178
    246
    media_image19.png
    Greyscale
 (communesin H precursor), 
    PNG
    media_image20.png
    202
    245
    media_image20.png
    Greyscale

(communesin B precursor), 
    PNG
    media_image21.png
    226
    247
    media_image21.png
    Greyscale
(communesin D precursor), and

    PNG
    media_image22.png
    202
    243
    media_image22.png
    Greyscale
 (communesin I precursor).
Claim 23, a composition comprising a compound of claim 1 and an excipient.
Claim 72, wherein n is 0 (R2 is absent).
Claim 73, wherein q is 2.
Claim 74, wherein R3 is Me.
Claim 75, wherein R4 is–C(=O)R9 or Me.
Claim 76, wherein m is 0 (R5 is absent).
Claim 77, wherein R15 and R16 are Me.
Claim 78, wherein R6 is 
    PNG
    media_image23.png
    92
    71
    media_image23.png
    Greyscale
.
Claim 79, wherein r is 0 (R8 is absent).
Claim 80, wherein R9 is Me, Et, n-Pr, 
    PNG
    media_image16.png
    93
    150
    media_image16.png
    Greyscale
(i.e., substituted C5-alkyl), or 
    PNG
    media_image15.png
    69
    241
    media_image15.png
    Greyscale
(i.e., C5-alkenyl).
Claim 81, wherein s is 0 (R7 is absent).

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner
Art Unit 1626